Citation Nr: 0321301	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  01-08 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected schizophrenia and/or 
medication taken for the service-connected schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1987 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim.  

After this matter was certified to the Board, it was 
determined that a VA examination was necessary before the 
Board could fairly decide the merits of the veteran's claim.  
The Board, therefore, undertook development in this case in 
order that such examination be conducted.   


REMAND

As noted above, after the veteran's appeal was certified to 
the Board, it was determined that further development was 
needed, and the Board undertook such pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Given a recent 
decision of the United States Court of Appeals for the 
Federal Circuit, this case must be again remanded in order to 
afford the RO the opportunity to consider the additional 
evidence developed by the Board and readjudicate the claim on 
appeal.  

The Court in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver.  The Court held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which . . . is subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary."  It further held that the 30-day 
filing deadline, as provided by 38 C.F.R. § 19.9(a)(2)(ii), 
was misleading and prejudicial to claimants, stating that the 
law under 38 U.S.C. §5103(a) clearly allowed the claimant one 
year to submit evidence.  It is essentially the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.  For these 
reasons, a remand is required.  Therefore, in order to ensure 
due process, this case must be REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  

2.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the recently 
submitted VA examination report, dated in 
June 2003 and the Veterans Claims 
Assistance Act of 2000. An appropriate 
period of time should be allowed for 
response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




